The opinion of the Court was delivered by
Fenner, J.
The commercial firm of Levi & Navra, of which defendant was a member, ordered certain' goods from plaintiff in New York, which were consigned to said firm in New Orleans, per sailing vessel. Before they reached New Orleans, defendant sold out his interest in the firm to George G. Wolff, and a new firm of Wolff & Levi was formed, which, under contract with defendant, took the stock and assets of the former firm and assumed its debts.
It is not pretended that plaintiff was a party to this arrangement, or that, of itself, it released defendant from the contract made with his firm. The goods, on arrival, were received and taken possession of by *996Wolff & Levi. They were opened and a part of them sold to customers by that firm. On 24th May, 1872, a few weeks after delivery, Wolff & Levi wrote to plaintiff, saying: “ We have to mention those fruit jars received, the tops of which do not fit in tight, the screws not working well. Wé have opened most every shipment, and received complaints, and many of them returned. We shall have to keep what we have on hand subject to their fyour?) order, as they are not as represented.”
This letter appears not to have reached plaintiff. On August 24th, Wolff & Levi wrote again, enclosing copy of the above letter. To this plaintiff replied, offering to supply new tops or rings which would fit, and to pay for labor and trouble of overhauling and fitting. Subsequently the matter was fully arranged by plaintiffs remitting $259 of the account and furnishing the new rings or tops, which was accepted by Wolff & Levi, who then paid part of the account, and kept and disposed of the goods.
This action is brought for the balance due on the account. The defendant contends that the effect of the above dealings was to release th.e firm of Levi & Navra, and himself as a member thereof, and to substitute the firm of Wolff & Levi as the only debtor of plaintiff. We cannot so regard it.
Defendant contends that the contract was not completed with Levi & Navra, because the goods received were not such as were ordered and represented; that liability only attached when the goods were made merchantable, and that they were so made merchantable in the hands of, and to the benefit of Wolff & Levi, who then became alone liable. We think that Wolff & Levi were the constituted agents and liquidators of the firm of Levi & Navra, and must be considered as so acting in all these transactions.
These goods were consigned to Levi & Navra upon their order. It was by authorization of defendant that Wolff & Levi received and took possession of them, and dealt with the goods. Unless Wolff & Levi represented Levi & Navra in objecting to the acceptance of the goods, and notifying plaintiff of their defects, the firm of Levi & Navra has never yet made objection thereto, and could not urge any at this late day. If defendant claims the benefit of the act of Wolff & Levi, as his agents, in one part of the transaction, he cannot repudiate it in others.
Having sold out his interest in the assets of Levi & Navra, defendant must be presumed to have received consideration for these goods as well as others; and it must be assumed that the proceeds of sale thereof by Wolff and Levi have enured to defendant’s benefit by being 'used in liquidating the debts of his old firm, assumed by Wolff & Levi, but for which he remained liable.
*997The evidence affirmatively establishes that plaintiff never consented to any novation of the debtor; that the goods stood always charged on their books to Levi & Navra; that the invoices and accounts were made to that firm; that long after the dissolution of the firm, and while the negotiations were pending with Wolff & Levi about the goods, plaintiff, by letter, demanded payment of Levi & Navra; that it brought suit in New York against that firm; and always, and in every manner, asserted its liability.
The judgment appealed from is, therefore, affirmed at appellant’s cost.